Citation Nr: 1326106	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under Title 10, U.S. Code, Chapter 1606, Montgomery GI Bill - Selected Reserves (MGIB-SR).


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant had active duty for training from August 2007 to February 2008.  The record also suggests that she had earlier periods of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2010; a statement of the case was issued in February 2011; and a substantive appeal was received in March 2011.
 
The Veteran was scheduled for a videoconference hearing to take place in December 2011.  She failed to show for the hearing or provide good cause for her failure to show.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's eligibility for the claimed education benefits is dependent on having qualifying service.  The Armed Forces will determine whether she has met these requirements.  38 C.F.R. § 21.7540(a) (2013).

In November 2010, the Department of Defense (DOD) reported to VA that the appellant had been discharged from the selected reserve in July 2007.  This does not appear to be consistent with a DD 214 showing the appellant completed a period of active duty for training in February 2008, and was transferred to "DET 2 327 4TH USAH Fort GILLEM GA 30297."

In the appellant's November 2010 notice of disagreement, she contended that she had been a member of the Army Reserve since July 2007.

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records Center (NPRC) and the Defense Finance and Accounting Service (DFAS) to verify all periods of the appellant's reserve service, including when reserve service began and ended, all periods of obligated service, and periods for which she was paid for reserve service.

2.  Obtain the appellant's service personnel records, for her periods of reserve service, including any enlistment contracts.

3.  Ask DOD to determine whether the appellant is eligible for benefits under Title 10, USCA, Chapter 1066 (Montgomery GI Bill-Selected Reserves (MGIB-SR).  Ask that it consider the DD 214, showing the appellant's service after July 2007 and transfer to a reserve unit; and any additional records obtained in accordance with this remand.  

4.  If the claim remains denied, issue a supplemental statement of the case (SSOC) The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

